Citation Nr: 1810497	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the right knee (previously claimed as right knee trauma due to active duty, right knee condition, and right knee secondary to left knee) as secondary to the service connected disability of degenerative arthritis of the left knee with complex medial meniscus bucket handle type tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to September 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a hearing in March 2017. A transcript of the hearing is of record.

The issue of entitlement to service connection for degenerative joint disease of the right knee as secondary to the service connected disability of degenerative arthritis of the left knee with complex medial meniscus bucket handle type tear is addressed in the REMAND portion of the decision below and IS REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for entitlement to service connection for a right knee condition was initially denied in a final September 2009 rating decision. The Veteran attempted to reopen his claim in October 2010 and was denied in a June 2011 rating decision.

2. The evidence received since the June 2011 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the right knee as secondary to the service connected disability of degenerative arthritis of the left knee with complex medial meniscus bucket handle type tear. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence                                  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a right knee condition was denied in a September 2009 rating decision. The RO found that the evidence did not establish an in-service disability or that the right knee condition was related to the Veteran's  service-connected degenerative arthritis of the left knee with complex medial meniscus bucket handle type tear.

The Veteran attempted to reopen his claim in October 2010 and was denied in a June 2011 rating decision. The RO found that the evidence was not new and material, as it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim. 

The evidence considered by the RO at the time of the September 2009 rating decision included an August 2009 VA examination, service treatment records for active duty and reserve service, and VA treatment records.

Evidence associated with the claims file since the September 2009 rating decision includes VA and private treatment records, as well as buddy statements. Also added to the claims file is a transcript of the Veteran's March 2017 Board hearing testimony. During that hearing, the Veteran reported that he routinely injured his right knee in service during physical readiness tests (PRTs), as he had to overcompensate for his service connected left knee injury. He also testified that he was allowed to substitute swimming exercises for the running portion of his PRTs because of his knee condition. The Veteran has provided buddy statements to corroborate this account. 

When considered with previous evidence of record, the Board finds the evidence added to the record since the September 2009 rating decision raises a reasonable possibility of substantiating the claims. Specifically, the new evidence includes evidence demonstrating that the Veteran incurred an in-service disability. As such, the evidence is new and material and the claim is reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for degenerative joint disease of the right knee, as secondary to the service connected disability of degenerative arthritis of the left knee with complex medial meniscus bucket handle type tear is granted.


REMAND

As described above, the Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for degenerative joint disease of the right knee. Regrettably, the Board finds that additional development is required regarding the Veteran's claims, as will be discussed below.

Since the Veteran's claim has been reopened, based upon additional evidence submitted, he should be provided a new examination, which considers all of the evidence of record, to determine the etiology of any currently manifested right knee disability.

Ongoing medical records should also be obtained. 38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). Thus, any VA treatment records or private treatment records which support the Veteran's claim but are not associated with the claims file should be requested, where necessary, obtained, and associated with the record. See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for degenerative joint disease of the right knee. All requests for records and responses must be associated with the claims folder.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed degenerative joint disease of the right knee. The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee condition is related to the Veteran's service or is proximately due to or aggravated by service connected disability. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

3. Following completion of the above development requested, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


